DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements filed on 06/16/2017 and 02/14/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments with respect to claims filed on 06/28/2021 have been entered.  Claims 21, 23-24 and 26-27 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 28-38 have been withdrawn from consideration.  
Allowable Subject Matter
Claims 21, 23-24 and 26-28 are allowed.
Claim Objections
Claims 30-38 are objected to because of the following informalities:  the claims are withdrawn with traverse and do not contain the allowable subject matter and therefore need to be cancel to place the application in condition for allowance.  Appropriate correction is required.
Election/Restrictions
Climes 28-29 are withdrawn with traverse but can be rejoined upon claims 30-38 being canceled to place the application in condition for allowance.
Response to Arguments
Applicant’s arguments, see remarks, filed 06/28/2021, with respect to U.S.C. §103(a) rejection has been fully considered and are persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783